TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00293-CV



     Kara King, Mayor; Council Members Andrea Willott, Jon Cobb, Andrew Clark,
                  Kevin Hight; and the City of Bee Cave, Appellants

                                              v.

                                   Bill Goodwin, Appellee


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-20-003394, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              This is the second appeal to arise from a dispute over a seat on Bee Cave’s city

council. See generally Goodwin v. Hohl, No. 03-20-00433-CV, 2021 WL 6129001 (Tex. App.—

Austin Dec. 29, 2021, no pet.) (mem. op.). Appellee Bill Goodwin was serving a two-year term

of office as an elected member of city council when, on June 19, 2020, his fellow

councilmembers unanimously voted to remove him from office for purported violations of

Bee Cave’s home-rule city charter (City Charter). He sued the City of Bee Cave (the City), its

mayor, and the councilmembers (city officials) in Travis County district court, arguing that

(1) when “properly construed,” the City Charter does not authorize his removal; (2) the

provisions relied upon for his removal are facially unconstitutional and unconstitutional as

applied; (3) the removal violated his right to due process; and (4) his removal constitutes

arbitrary and capricious governmental action. Finding Goodwin’s first argument meritorious, the
district court rendered final judgment in his favor and enjoined the city officials

“from interfering, based on the unlawful removal of Plaintiff Bill Goodwin from office on

June 17, 2020, with Plaintiff Bill Goodwin exercising his authority, rights, duties and powers as

a duly elected member of the City of Bee Cave Council [ ] to which he was elected as of

May 12, 2020 and for the remainder of his term until May 12, 2022.” Goodwin has filed a

motion to dismiss for want of jurisdiction on the ground that there is no final judgment and a

motion to expedite. Appellants have also filed a motion to dismiss, arguing that Goodwin’s

claims became moot at the expiration of his term. Because we agree, we will vacate the district

court’s judgment and dismiss the cause.


                                       BACKGROUND

              Although we set forth the facts underlying this appeal in our earlier discussion of

the dispute, see generally id., for convenience we will summarize them here. Goodwin, at the

time a sitting councilmember, was reelected to a two-year term on May 12, 2020. A month later,

his fellow councilmembers voted unanimously to remove him for having allegedly violated

provisions of the City Charter during his previous term in office. Specifically, councilmembers

alleged that Goodwin had violated Section 4.02 of the City Charter, which stipulates that “[n]o

member of the Council, including the Mayor, shall give orders to any subordinate of the City

Manager, either public or privately.” See Bee Cave, Tex., City Charter § 4.02 (2016). Goodwin

had apparently sent certain emails regarding city council’s approach to the nascent pandemic,

and his fellow councilmembers believed those communications violated this provision. Thus,

acting pursuant to Section 3.03(C)(2), which provides that a councilmember “shall forfeit office

if that person . . . violates any express prohibition of this Charter,” the councilmembers voted


                                               2
to remove Goodwin from office.        See id.   The City then scheduled a special election for

November 3, 2020, to find a replacement to serve the remainder of Goodwin’s term. But in

August, with the registration deadline having passed and Courtney Hohl as the only candidate

registered to appear on the ballot, the City declared Hohl duly elected to the seat. She was sworn

in on November 6, 2020.

               Goodwin responded to these developments with two lawsuits. First, Goodwin

filed this suit against the city officials, alleging that they acted ultra vires in removing him from

office by failing to comply with the City Charter and by violating his constitutional rights. Then,

while that case was pending before the trial court but before Hohl had taken her oath of office,

Goodwin filed a second suit in Travis County district court, this time suing Hohl alone and

seeking to try title to the contested seat and to “enjoin the City officials from interfering

in Goodwin’s full and complete exercise of the Council seat to which he was elected on

May 12, 2020.” In lieu of an answer, Hohl filed a plea to the jurisdiction asserting that a claim to

try title to the seat must be brought as a quo warranto action by the Attorney General or county

or district attorney.   The district court sustained the plea the following day, dismissing

Goodwin’s suit with prejudice and rendering a take-nothing judgment against him, and we

affirmed, holding that Goodwin had no standing to pursue what is, in substance, a quo warranto

action. See Hohl, 2021 WL 6129001 at *3–4.

               Meanwhile, the parties continued litigating this suit. The city officials filed a plea

to the jurisdiction, arguing that Goodwin could not overcome governmental immunity. Goodwin

supplemented his petition with an additional constitutional theory, namely that the provisions of

the City Charter allegedly limiting councilmembers’ right to free speech are vague or

impermissibly overbroad. He also filed a motion for summary judgment, urging the district court

                                                 3
to rule on what he characterized as pure questions of law predicated on “undisputed facts.”

Then, after Hohl was sworn into office in November, the city officials filed an amended plea to

the jurisdiction, reasserting their original defense of governmental immunity but also arguing

that, because Hohl had been sworn into office, the relief Goodwin sought could only be afforded

through quo warranto. They also filed a “plea to res judicata,” arguing that the dispute had been

resolved in the earlier-filed lawsuit, which at that point was still pending before this Court, and a

motion to dismiss under the Texas Tort Claims Act (TTCA), Tex. Civ. Prac. & Rem. Code

§ 101.106(e) (requiring dismissal of tort claims against government employees where plaintiff

sues employer over “same subject matter”).

               After a hearing on the plea to the jurisdiction and the motion for summary

judgment, the district court issued a letter ruling, which the city officials challenged with a

motion for reconsideration, and then rendered final judgment. As relevant here, the judgment

granted the motion for summary judgment; overruled the plea to the jurisdiction 1; and denied the

plea to res judicata, the TTCA motion, and the motion for reconsideration. The district court

declined to reach the constitutional issues asserted in the motion for summary judgment but

nevertheless held that the city officials’ actions had been ultra vires in that they “were without

legal authority under the Bee Cave Charter to remove Plaintiff Bill Goodwin from his office.”

The court then enjoined the city officials “from interfering, based on the unlawful removal

of Plaintiff Bill Goodwin from office on June 17, 2020, with Plaintiff Bill Goodwin exercising

his authority, rights, duties and powers as a duly elected member of the City of Bee Cave

Council [ ] to which he was elected as of May 12, 2020 and for the remainder of his term until


       1   The district court sustained the plea only “to the extent” Goodwin had attempted to
raise an ultra vires theory against the City itself, as opposed to the city officials.
                                                 4
May 12, 2022,” and ordered the city officials “to desist and refrain from committing or

continuing to commit acts in violation of the injunction.” Appellants timely filed this appeal.

Also pending before this Court are Goodwin’s motions to dismiss for want of appellate

jurisdiction and to expedite, and appellants’ motion to dismiss this cause as moot. 2


                                APPELLATE JURISDICTION

               We begin with Goodwin’s motion to dismiss for want of appellate jurisdiction.

Dallas Area Rapid Transit v. Amalgamated Transit Union Loc. No. 1338, 273 S.W.3d 659, 664

(Tex. 2008). Goodwin argues that we must dismiss the appeal because, while the challenged

order is labeled “Final Judgment,” the City and city officials refer to their appeal as interlocutory

in their live (i.e., their second amended) notice of appeal. Although Goodwin “acknowledges

that Appellants could file an ordinary appeal of the Final Judgment and thereby, appropriately,

raise their objections to the trial court’s interlocutory orders that merged with the Final

Judgment,” he contends “an interlocutory appeal is not the procedural vehicle by which to do

so.” In response to Goodwin’s motion, the City and city officials insist that this cause is properly

construed as interlocutory because: (1) they have a right to an interlocutory appeal from the

district court’s denial of their plea to the jurisdiction, see Tex. Civ. Prac. & Rem. Code

§ 51.014(a)(8); (2) they have a right to interlocutory appeal from the district court’s denial of

their motion to dismiss under the TTCA, see id. § 101.106(e), (f); (3) the district court never



       2    We must address both motions to dismiss because the remedies for the alleged
jurisdictional defects are different. If Goodwin is correct that the judgment is not final, we will
simply dismiss the appeal for want of jurisdiction. See, e.g., Shetewy v. Mediation Inst. of
N. Tex., LLC, 624 S.W.3d 285, 288 (Tex. App.—Fort Worth 2021, no pet.) (“Because the order
is not final, we must dismiss this appeal for want of jurisdiction.”). On the other hand, if the case
has become moot, we must “vacate any order or judgment previously issued and dismiss the case
for want of jurisdiction.” Heckman v. Williamson County, 369 S.W.3d 137, 162 (Tex. 2012).
                                                 5
ruled on their arguments under Rule 162 once Goodwin waived his remaining claims, see Tex.

R. Civ. P. 162; (4) the district court never resolved Goodwin’s challenge to the constitutionality

of the quo warranto statute and never informed the Attorney General of the challenge to that

statute, see Tex. Gov’t Code § 402.010; and (5) the district court implicitly decided the issue of

title to the disputed council seat without joining Hohl as a jurisdictionally indispensable party,

see Tex. R. Civ. P. 39.

               Generally, “an appeal may be taken only from a final judgment.” Bonsmara Nat.

Beef Co.v. Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 387 (Tex. 2020) (citing Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)). A judgment is final for purposes of appeal

“if either it actually disposes of all claims and parties then before the court, regardless of its

language, or it states with unmistakable clarity that it is a final judgment as to all claims and all

parties.” Lehmann, 39 S.W.3d at 192–93. In this case, the City and city officials appeal from

judgment rendered June 24, 2021. The judgment is both labeled as “final” and states that it fully

and finally disposes of all issues and claims before the district court, making it final under

Lehmann for the purposes of appeal.         Appellants nevertheless characterize their appeal as

“interlocutory” because they want this Court to address several matters they believe predicate to

final judgment, which they believe are either explicitly or implicitly resolved in the disputed

judgment. CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011). But the fact that final

judgment affords more or less relief than warranted renders it reversible, not necessarily

interlocutory. See Lehmann, 39 S.W.3d at 204. In this case, the issues appellants seek to present

are properly before this Court because the district court’s treatment of those issues has merged

into the final judgment from which the City and its officials have timely appealed.              See

H.B. Zachry Co. v. Thibodeaux, 364 S.W.2d 192, 193 (Tex. 1963) (per curiam); cf. Surgitek,

                                                 6
Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (explaining that appellate courts

look to substance of filing, not its title, to determine relief sought).      We therefore deny

Goodwin’s motion to dismiss and dismiss as moot his motion to expediate.

               Goodwin also argues in a “cross-point on jurisdiction” that the City has no

standing to appeal because, as Goodwin characterizes it, the City was not “aggrieved” by a final

judgment, and that regardless, Goodwin expressly waived all but his ultra vires theory, which

can only be asserted against the officials. See City of El Paso v. Heinrich, 284 S.W.3d 366, 373

(Tex. 2009) (observing that ultra vires suits “cannot be brought against the state, which retains

immunity, but must be brought against the state actors in their official capacity”). “Texas courts

have long held that an appealing party may not complain of errors that do not injuriously affect it

or that merely affect the rights of others.” See Torrington Co. v. Stutzman, 46 S.W.3d 829, 843

(Tex. 2000). To have standing, “a plaintiff must be personally aggrieved; his alleged injury must

be concrete and particularized, actual or imminent, not hypothetical.” Finance Comm’n of Tex.

v. Norwood, 418 S.W.3d 566, 580 (Tex. 2013). Additionally, the plaintiff’s injury must be

“likely to be redressed by the requested relief[.]” Heckman v. Williamson County, 369 S.W.3d 137,

155 (Tex. 2012).     Here, the district court’s final judgment issues a permanent injunction

expressly prohibiting the City itself from “interfering” with Goodwin’s purported rights.

Therefore, the judgment directly affects the City and the City’s grievance would be redressed by

the requested relief—a reversal of the entry of final judgment. Accordingly, the City has

standing to appeal, and we reject Goodwin’s argument to the contrary.




                                                7
                                              MOOTNESS

                Appellants have filed a motion to dismiss arguing that the appeal is moot. Texas

courts may not decide moot controversies. See State ex rel. Best v. Harper, 562 S.W.3d 1, 6

(Tex. 2018). The prohibition against deciding moot cases “is rooted in the separation-of-powers

doctrine that prohibits courts from rendering advisory opinions.” In re Guardianship of Fairley,

650 S.W.3d 372, 379 (Tex. 2022). A case becomes moot when “a justiciable controversy no

longer exists between the parties,” the “parties no longer have a legally cognizable interest in the

case’s outcome,” the “court can no longer grant the requested relief or otherwise affect the

parties’ rights or interests,” or “any decision would constitute an impermissible advisory

opinion.” Electric Reliability Council of Tex., Inc. v. Panda Power Generation Infrastructure

Fund, LLC, 619 S.W.3d 628, 634–35 (Tex. 2021) (citing Harper, 562 S.W.3d at 6). “A suit may

become moot at any time, including on appeal.” Fairley, 650 S.W.3d at 379 (citing Heckman,

369 S.W.3d at 166).

                Appellants argue that the expiration of Goodwin’s term in office moots this

appeal because he no longer has a legally cognizable interest in the council seat. We agree with

appellants that the case is moot because a decision from this Court can no longer restore

Goodwin to the council seat.         See City of Leon Valley v. Martinez, No. 04-19-00879-CV,

2020 WL 6748723, at *1 (Tex. App.—San Antonio Nov. 18, 2020, no pet.) (mem. op.) (holding,

on similar facts, that claim for reinstatement to city council became moot with expiration of

contested term in office); Fiske v. City of Dallas, 220 S.W.3d 547, 550 (Tex. App.—Texarkana

2007, no pet.) (holding that case is moot because “the term of office to which Fiske seeks

reinstatement has expired” and “no declaration or judgment we could make that could have the

effect of restoring to Fiske what she lost . . . .”).

                                                        8
               Goodwin responds that there is still a live controversy because of the possibility

that the same action could occur again if he were to run for office in the future. He further

argues that he continues to suffer “collateral consequences” from the publicity surrounding his

removal from office. In other words, Goodwin is invoking two exceptions to the mootness

doctrine. See Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 789 (Tex.

2006) (explaining collateral consequences exception); Williams v. Lara, 52 S.W.3d 171, 184

(Tex. 2001) (explaining “capable of repetition yet evading review” exception).

               The “capable of repetition yet evading review” exception “applies only in rare

circumstances.” Williams, 52 S.W.3d at 184 (citing City of Los Angeles v. Lyons, 461 U.S. 95,

109 (1983)). To invoke the exception, the plaintiff must prove two elements: (1) that “the

challenged action was too short in duration to be litigated fully before the action ceased or

expired,” and (2) that “a reasonable expectation exists that the same complaining party will be

subjected to the same action again.” Id. Assuming without deciding that Goodwin can establish

the first element, he nevertheless would be unable to demonstrate a reasonable expectation that

he might be subject to the same action again. See State v. City of Austin, No. 03-20-00619-CV,

2021 WL 1313349, at *6 (Tex. App.—Austin Apr. 8, 2021, no pet.) (mem. op.) (“The ‘mere

physical or theoretical possibility’ that the same party may be subjected to the same action again

is not sufficient to satisfy this element.” (quoting Murphy v. Hunt, 455 U.S. 478, 482 (1982))).

Goodwin submitted an affidavit averring that he intends to run for a seat on the Bee Cave City

Council in the future. He emphasizes that “without a final decision on the authority of the

Council to remove [him] from a new elected future term” for this—or any other—earlier




                                                9
violation of the City Charter, “this whole scenario will play out again.” 3 He further states that he

“offered, via counsel, to drop this case if the Council will officially admit that the Bee Cave City

Charter does not give the Council authority to remove a Council member from a current term of

office for a Charter violation that was committed in a prior term of office” but the city officials

rejected that offer. Goodwin characterizes this refusal as “evidence that it is likely that the

Council will remove [him] from office if [he is] elected again.” We disagree.

               Even assuming that Goodwin might be elected to the council in the future, there is

no evidence that the council would likely vote to remove him based on his conduct in previous

terms of office. At most, Goodwin’s affidavit establishes that the current members of the

council—who would not necessarily still be in office—are unwilling to categorically rule out

removing any councilmember for an alleged earlier violation of the City Charter. The affidavit is

thus too speculative to show more than a theoretical possibility that appellants would subject him

to the same action again, which is insufficient to satisfy the second element of the exception. See

Noteware v. Turner, 576 S.W.3d 835, 843 (Tex. App.—Houston [1st Dist.] 2019, pet. denied)

(holding that use of misleading ballot language not “capable of repetition” where challenger

“presented no evidence that a similar discrepancy between the language of the proposed

proposition and the ballot language [would] necessarily be present”); Nehls v. Hartman

Newspapers, LP, 522 S.W.3d 23, 33 (Tex. App.—Houston [1st Dist.] 2017, pet. denied)

       3    This affidavit is properly before us because we have the power “on affidavit or
otherwise,” to “ascertain the matters of fact that are necessary to the proper exercise of [our]
jurisdiction.” Tex. Gov’t Code § 22.220(d); see Chisholm Trail SUD Stakeholders Grp.
v. Chisholm Trail Special Util. Dist., No. 03-18-00566-CV, 2020 WL 1281254, at *2 (Tex.
App.—Austin Mar. 18, 2020, pet. denied) (mem. op.) (explaining that court of appeals “could
only determine whether appeal was moot by considering evidence of matters occurring
subsequent to trial court’s order because ‘[m]ootness is a matter that ordinarily arises after the
rendition of the judgment or order appealed from’” (quoting Meeker v. Tarrant Cnty. Coll. Dist.,
317 S.W.3d 754, 759 (Tex. App.—Fort Worth 2010, pet. denied))).
                                                 10
(“Hartman’s bare contention that there is a possibility of a future violation by appellants does

not establish that a reasonable expectation exists that Hartman will be subjected to the same

action again.”).

               We similarly reject Goodwin’s collateral-consequences argument. That exception

applies only to “narrow circumstances when vacating the underlying judgment will not cure the

adverse consequences suffered by the party seeking to appeal that judgment.”            Marshall,

198 S.W.3d at 789. Such circumstances exist when, “as a result of the judgment’s entry,”

(1) “concrete disadvantages or disabilities have in fact occurred, are imminently threatened to

occur, or are imposed as a matter of law,” and (2) “the concrete disadvantages and disabilities

will persist even after the judgment is vacated.” Id. Significantly, the exception applies only

where prejudicial events have occurred “whose effects continued to stigmatize helpless or hated

individuals.” General Land Off. of State of Tex. v. OXY U.S.A., Inc., 789 S.W.2d 569, 571

(Tex. 1990).

               The exception does not apply here. Goodwin argues that he “is stigmatized and

bears the scar on his reputation as having been removed from office.” He also avers that without

judicial intervention “voters may not vote for [him] in the future.” Nevertheless, other than

self-serving, unsupported statements like these, he has produced no evidence of the “stigma,”

“helpless[ness],” or “hat[red]” that ordinarily enables a litigant to avail himself of the

collateral-consequences exception to mootness.       See id.; see also Kitchen v. Lutcavage,

No. 03-19-00421-CV, 2020 WL 3468147, at *1 (Tex. App.—Austin June 24, 2020, no pet.)

(mem. op.) (“The ‘collateral consequences’ exception is applied when prejudicial events have

occurred and the effects continue ‘to stigmatize individuals long after the judgment has ceased to

operate.’” (quoting Clements v. Haskovec, 251 S.W.3d 79, 84 (Tex. App.—Corpus Christi–

                                               11
Edinburg 2008, no pet.))); cf. Phillips v. Phillips, 651 S.W.3d. 112, 116 (Tex. App.—Houston

[14th Dist.] 2021, no pet.) (explaining that courts apply this exception to review expired

protective order “based on a finding of family violence because the ‘effects of a protective order

carry significant collateral legal repercussions and a social stigma.’” (quoting State for Prot. of

Cockerham v. Cockerham, 218 S.W.3d 298, 303 (Tex. App.—Texarkana 2007, no pet.))).

                 We conclude that the expiration of Goodwin’s term in office rendered this case

moot and that no exception to mootness applies. “If a case is or becomes moot, the court must

vacate any order or judgment previously issued and dismiss the case for want of jurisdiction.”

Heckman, 369 S.W.3d at 162. We therefore do not reach appellants’ remaining issues. See Tex.

R. App. P. 47.1 (“The court of appeals must hand down a written opinion that is as brief as

practicable but that addresses every issue raised and necessary to final disposition of

the appeal.”).


                                        CONCLUSION

                 We deny Goodwin’s motion to dismiss for want of appellate jurisdiction. We

grant appellants’ motion to dismiss, vacate the district court’s judgment, and dismiss the case for

want of jurisdiction. See id. R. 43.2(e); Heckman, 369 S.W.3d at 162.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith
 Dissenting Opinion by Justice Baker

Vacated and Dismissed

Filed: October 14, 2022


                                                12